DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of a metal species in the reply filed on 1/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  It is noted that gadolinium is the only metal species remaining after other metal species were deleted from the markush group thereof in the amendment filed 1/27/2021.

Status of Claims
Claims 1-14 are pending and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."  See MPEP 2173.05(q). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set 35 U.S.C. 112, second paragraph. For example, a claim which read: "A process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon." was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(q).

Claims 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are directed to a nanomaterial product, comprising at least one hybrid nanoparticle of gold-metal-biopolymer, wherein: the metal is Gd, the biopolymer is selected from: collagen, chitosan, polyethylene glycol diacid, alginate, hydroxyapatite (HAPA), and theirs derivatives, the atom(s) of gold and the atoms of metal being linked by ionic bonds.  The specification states at published paragraph 0194: 
In the present method, reduction of the salts is made in an aqueous solvent, salts of metal being chosen from a list comprising Gd, Eu, Tb, Ce, Mn, Fe, Zn, Cu, in the presence of a polymer, to obtain complexes, before obtaining hybrid nanoparticles realized after reduction. This method forms ionic bonds (i.e. electrostatic weak bonds) between the atom of gold and the atoms of metal in the created hybrid nanoparticle for the two mechanisms illustrated on FIG. 8 and on FIG. 9, whereas covalent bonds (strong bonds) are forms in prior art methods between the atom of gold and the atom of metal in view of the use of linkers or the like, for obtaining gold hybrid nanoparticles. 

ionic bond (i.e. oppositely charged ions electrostatically attracted to one another) comprising linked gold and gadolinium metal atom.  It is also unclear as to whether the gold and metal atoms are to be interpreted to be ionically linked to one another, or if they are to be individually ionically linked to the biopolymer.  Clarification is requested.  

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, a typographical error appears, wherein “theirs derivatives” is recited rather than “their derivatives”.  Appropriate correction is requested.

Claim 7 is objected to because of the following informalities:  in line 5, a typographical error appears, wherein “theirs derivatives” is recited rather than “their derivatives”.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN105641696 in view of Boyes et al. (US 2012/0052006).
	CN105641696 teaches a composite Nano diagnosis and treatment preparation, it is characterized in that comprising the composite nanoparticle integrating NMR (Nuclear Magnetic Resonance)-imaging and photo-thermal therapy function, described composite nanoparticle is to be wrapped by gold nanorods in in the chitosan molecule that diethyl pentetic acid-gadolinium (DTPA-Gd) modifies by non-solvent-complexometry and the stable in properties obtained further by chemical crosslink technique and composite nanoparticle in monodisperse status.

    PNG
    media_image1.png
    353
    372
    media_image1.png
    Greyscale

CN105641696 does not specifically recite that interaction between the gold nanoparticle which is encapsulated by gadolinium/chitosan features atoms of gold and atoms of metal linked by ionic bonds.
	Boyes teaches gold/lanthanide nanoparticle conjugates, such as gold/gadolinium nanoparticle conjugates, nanoparticle conjugates including polymers, conjugation to targeting agents and therapeutic agents, and their use in targeting, treating, and/or imaging disease states in a patient. In certain embodiments, the gold/gadolinium nanoparticle conjugates are multifunctional polymeric systems. Biocompatible polymer backbones that can be conjugated to imaging agents, targeting agents, and therapeutic agents are produced. Post-polymerization modification of the polymer backbone allows attachment of targeting agents or therapeutic agents to a functional group. The resulting gadolinium nanoparticle conjugates provide the ability to target, treat, and image diseased cells. 	
In one aspect, gold/gadolinium nanoparticle conjugates are provided. The conjugate includes a gold nanoparticle coated with a gadolinium metal organic 
The interactions between the nanoparticle and metal organic framework may be ionic, hydrogen bonding, dipole-dipole, and Van der Waals forces (paragraph 0034).
	It would have been obvious to one of ordinary skill in the art at the time of the invention that gold nanoparticles having a gadolinium/chitosan coating may feature ionic interaction between the nanoparticle and metal when the teaching of CN105641696 is taken in view of Boyes.  Each of CN105641696 and Boyes are directed to gold/gadolinium lanthanide composite nanoparticles.  While CN105641696 does not specifically recite that interaction between the gold nanoparticle which is encapsulated by gadolinium/chitosan features atoms of gold and atoms of metal linked by ionic bonds, it is known from Boyes that structurally similar nanoparticle composites may feature ionic interactions between the nanoparticle and a metal organic framework.  As such, .

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leng et al. (Sci. Rep., 2016, 6, 28900) in view of Boyes et al. (US 2012/0052006).
Leng teaches an in-situ reduction method has been reported to prepare gold nanoparticles (GNPs) of 40–110nm by using the green reducing agents of proteins, which are activated by H2O2 and the superoxide anion. The protein of collagen turns HAuCl4 to the aqueous Au(I) ainions, which are further reduced by other proteins to be highly monodispersed and spherical GNPs of different sizes. The GNPs reduced by different proteins are found to be with the exposed {100} facets, the distinctive UV-vis absorption spectra and various colors (See Fig. 1). By means of extracting the color responses, such as red, green and blue (RGB) alterations, an in-situ reduction method-based multidimensional sensing platform is fabricated in the process of GNPs synthesis. Without further modification of GNPs, nine common proteins are found to be well detected and discriminated at different concentrations. Moreover, this sensing platform also demonstrates great potentials in qualitative and semiquantitative analysis on the individuals of these proteins with high sensitivity. Furthermore, the validation of this multidimensional sensing platform has been carried out by analysis on the spiked proteins in human urine and the target proteins in complex matrix (e.g. lysozyme in human tear) (abstract).

Nanoparticles are prepared by first preparing Au(I) anions. 20μL Col (1mg/mL) was added to 6mL HAuCl4 (1mM), and then added 50μL NaOH solution (4M, pH=13.0), the developed colorless Au(I) anions was prepared and stored at 4 °C until use. GNPs were then prepared. 8μL of Luminol (10mM, dissolved in 0.2M NaOH solution), 100μL of H2O2 (1M) and 15μL of proteins (4mg/mL, dissolving in deionized water) was firstly added to 585μL PBS (6mM, pH=7.4), and then mixed with 500μL Au(I) anions, the mixture was incubated at 37 °C for 30min (page 8).
Leng does not teach incorporation of gadolinium in the gold-biopolymer nanoparticle composite.  
Boyes teaches gold/lanthanide nanoparticle conjugates, such as gold/gadolinium nanoparticle conjugates, nanoparticle conjugates including polymers, conjugation to targeting agents and therapeutic agents, and their use in targeting, treating, and/or imaging disease states in a patient. In certain embodiments, the gold/gadolinium nanoparticle conjugates are multifunctional polymeric systems. Biocompatible polymer backbones that can be conjugated to imaging agents, targeting agents, and therapeutic agents are produced. Post-polymerization modification of the polymer backbone allows attachment of targeting agents or therapeutic agents to a functional group. The resulting gadolinium nanoparticle conjugates provide the ability to target, treat, and image diseased cells. 	

The interactions between the nanoparticle and metal organic framework may be ionic, hydrogen bonding, dipole-dipole, and Van der Waals forces (paragraph 0034).
Gadolinium coated gold nanoparticles are prepared in paragraphs 0127+.  In one embodiment two aqueous solutions are prepared, one of GdCl3 (0.5M) and the other containing 1,4-benzenedicarboxylic acid (1,4-BDC) (0.075M). Next, the GdCl3 and 1,4-BDC aqueous solutions are combined into a heptane/hexanol/cetyltrimethylammonium bromide (0.05M) microemulsion. Gold nanoparticles are then added to the solution and the reaction is stirred vigorously for 24 hours at room temperature. The nanoparticles are washed several times in ethanol and finally stored in water. A polymer may be 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a gadolinium coating on the gold/collagen nanoparticles taught by Leng when the teaching of Leng is taken in view of Boyes.  One would have been motivated to do so, with a reasonable expectation of success, because Boyes teaches that gadolinium coated gold nanoparticles have use as multimodal agents, including MRI, optical imaging and therapy.  With regard to the instant method steps wherein gold ions and gadolinium ions are mixed prior to reduction, it is noted that Boyes first provides gold nanoparticles and then introduces gadolinium ions.  However, see MPEP 2144.04, directed to changes in sequence of adding ingredients.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  As such, it is considered that it would have been obvious to one of ordinary skill in the art at the 
With regard to the limitation of claim 7 wherein atoms of gold and atoms of metal are linked by ionic bonds, it is known from Boyes that structurally similar nanoparticle composites may feature ionic interactions between the nanoparticle and a metal organic framework.  As such, one of ordinary skill in the art would have had a reasonable expectation of success in providing atoms of gold and atoms of metal linked by ionic bonds.  With regard to claim 12, it would have been further obvious to provide polyethylene glycol as a polymer for stabilizing the nanocomposite, as Boyes teaches as such to be one of suitable polymers for stabiling gold/gadolinium composite nanoparticles, including combinations of polylmers.  With regard to claims 13-14, teaches composite gold/gadolinium/chitosan nanoparticles for use in MRI imaging and therapy.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618